     Case 5:19-cv-00072-DCB-MTP Document 64 Filed 08/24/20 Page 1 of 5



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION
DARIUS DENNIS                                                  PLAINTIFF
v.                          CIVIL ACTION NO. 5:19-cv-72-DCB-MTP
J. JONES, et al.                                              DEFENDANTS
                                  Order

     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation. [ECF No. 60]. On August

12, 2020, Plaintiff Darius Dennis (“Dennis”) filed his

objections to the Report and Recommendation. [ECF No. 62].

Having reviewed the Report and Recommendation, the objections,

applicable statutory and case law, and being otherwise fully

informed of the premises, the Court finds as follows:

     Plaintiff Darius Dennis filed this pro se civil action

pursuant to 42 U.S.C. § 1983 alleging the violation of his

constitutional rights during his incarceration at Wilkinson

County Correctional Facility (“WCCF”). Plaintiff is a post-

conviction inmate in the custody of the Mississippi Department

of Corrections. Defendants Scott Middlebrooks, Gabriel Walker,

Erica Perkins, and Tracy Arbuthnot were at all relevant times

employed as correctional staff at WCCF.

     On July 8, 2020, Magistrate Judge Parker held an omnibus

hearing. The Court noted that Plaintiff submitted a Motion to be

                                    1
    Case 5:19-cv-00072-DCB-MTP Document 64 Filed 08/24/20 Page 2 of 5



Free from Retaliation [ECF No. 40] on March 23, 2020, which the

Court construed as a motion to amend to add a retaliation claim.

Dennis previously filed two motions for a temporary restraining

order in November and December of 2019. See [ECF Nos. 14 & 23].

Both motions were denied. See [ECF No. 43].

    At the hearing, however, Plaintiff articulated that he

continued to fear for his safety, that Defendants Walker,

Middlebrooks, and Perkins continued to harass him in retaliation

for filing this lawsuit. Plaintiff claims that Defendants are

trying to hurt him because he filed a lawsuit against them. He

testified that other inmates were paid by Defendants to injure

him and that one inmate, Mike Drain, followed through on the

plan to attack him and hit him over the head with a lock.

Dennis testified that on February 3, 2020, Defendants Walker,

Middlebrooks, and Perkins came into his cell, handcuffed him to

his bed, beat him, and told him to drop his lawsuit. He further

avers that they are continuing to harass him and are using dogs

to search his cell. He is afraid to eat the food, out of fear of

food poisoning, and is afraid to sleep. Dennis claims that he

was taken to the hospital on June 12, 2020 to be treated for

food poisoning. On June 16, 2020, Plaintiff’s cell was searched,

and all his paper and materials related to this lawsuit were

confiscated.   This was allegedly done in retaliation.        Plaintiff



                                   2
    Case 5:19-cv-00072-DCB-MTP Document 64 Filed 08/24/20 Page 3 of 5



also testified that Defendant Middlebrooks told him that he

would die if he did not drop this lawsuit.

    Dennis requests injunctive relief in the form of a court

order requiring his transfer to another facility. The Court now

construes this testimony as an Ore Tenus Motion for a Temporary

Restraining Order or a Preliminary Injunction [Docketed July 31,

2020].

    “To establish retaliation, a prisoner must show ‘(1) a

specific constitutional right, (2) the defendant’s intent to

retaliate against the prisoner for his or her exercise of that

right, (3) a retaliatory adverse act, and (4) causation.’”

Joseph v. Dykes, 368 F. App’x 511, 513 (5th Cir. 2013) (quoting

McDonald v. Steward, 132 F.3d 225, 231 (5th Cir. 1998)).

Causation requires a showing that “but for the retaliatory

motive the complained of incident [] would not have occurred.”

Johnson v. Rodriguez, 110 F.3d 299, 310 (5th Cir. 1997)(internal

quotations and citation omitted). “Retaliation against a

prisoner is actionable only if it is capable of deterring a

person of ordinary firmness from further exercising his

constitutional rights.” Morris v. Powell, 449 F.3d 682, 686 (5th

Cir. 2006).

    Magistrate Judge Parker carefully reviewed each of the

alleged retaliatory acts and has found that the Plaintiff’s

                                   3
    Case 5:19-cv-00072-DCB-MTP Document 64 Filed 08/24/20 Page 4 of 5



Motion should be denied, noting that: (1) Plaintiff has not

sufficiently established that the Defendants intended to

retaliate against him or that retaliatory actions even occurred

– Plaintiff has not shown anything more than a personal belief

that prison officials are retaliating against him; and (2) that

injunctive relief in the form of a transfer is not appropriate

or necessary as the Plaintiff is not entitled to a transfer to

another prison. Dennis filed his objections to the Magistrate

Judge’s findings.

    When a party objects to a Report and Recommendation, this

Court is required to “make a de novo determination of those

portions of the report or specified proposed findings or

recommendations to which objection is made.” 28 U.S.C. §

636(b)(1); see also Longmire v. Guste, 921 F.2d 620, 623 (5th

Cir. 1991). “Parties filing objections must specifically

identify those findings objected to. Frivolous, conclusive or

general objections need not be considered by the district

court.” Allen v. Outlaw, No. 5:14-cv-60-DCB-MTP, 2015 WL

4759268, at * 2 (S.D. Miss. Aug. 12, 2015). Moreover, “no

factual objection is raised when a petitioner merely reurges

arguments contained in the original petition.” Hinton v. Pike

County, No. 18-60817, 2018 WL 3142942, at *1 (S.D. Miss. June

27, 2018). A de novo review means that this Court will “examine

the entire record and will make an independent assessment of the
                                   4
    Case 5:19-cv-00072-DCB-MTP Document 64 Filed 08/24/20 Page 5 of 5



law.” Lambert v. Denmark, No. 2:12-cv-74-KS-MTP, 2013 WL 786356,

at *1 (S.D. Miss. Mar. 1, 2013). In conducting such a review,

the Court is not “required to reiterate the findings and

conclusions of the magistrate judge.” Koetting v. Thompson, 995

F.2d 37, 40 (5th Cir. 1993).

    In his objections to the Report and Recommendation, the

plaintiff did not specifically object to the legal conclusions

or the recommendations of the Magistrate Judge. Rather, Dennis

reasserts his claims and the factual allegations supporting

those claims. After a de novo review of the Magistrate Judge’s

Report and Recommendation and a review of the plaintiff’s

objections, the Court is unable to find any error with the

Magistrate Judge’s findings. The Court is satisfied that the

Magistrate Judge has undertaken an extensive examination of the

issues in this case and has issued a thorough opinion.

Accordingly,

    IT IS HEREBY ORDERED that the Magistrate Judge’s Report and

Recommendation [ECF No. 60] is ADOPTED.

    IT IS FURTHER ORDERED that the petitioner’s objections [ECF

No. 62] are OVERRULED.

    SO ORDERED, this the 24th day of August, 2020.

                                         _/s/ David Bramlette________
                                         UNITED STATES DISTRICT JUDGE
                                   5
